             Case 6:20-cv-06379-CJS Document 4 Filed 09/08/20 Page 1 of 2



                                                                                         PS/CD
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MARCO ANTONIO RAMOS, et al.,

                 Petitioners,

        v.                                                 20--CV-06379 CJS
                                                           ORDER
 CHAD WOLF, Actg. Secy. U.S. Dept. of
 Homeland Security, et al.,

                 Respondents.


       Pro se Petitioner, Marco Antonio Ramos, Juan Francisco Lopez, Ricardo Barriga,

Nelson Rodriguez, Arvel Wilmark Wilson, are civil immigration detainees currently held at

the Buffalo Federal Detention Facility. Petitioners claim that they continued detention in U.S.

Immigration and Customs Enforcement custody pending removal proceedings is in violation

of the United States Constitution. See generally 8 U.S.C. § 1231(a)(1) (Attorney General,

succeeded by the Secretary of Homeland Security for this purpose, must remove alien within

90 days of final order of removal), (a)(6) ("An alien ordered removed . . . may be detained

beyond the [90-day] removal period . . ."); Zadvydas v. Davis, 533 U.S. 678, 700-01 (2001)

(presumptive limit to reasonable duration of detention under § 1231(a)(6) is six months); see

also 8 U.S.C. § 1226 (a),(c) (detention of aliens); Jennings v Rodriguez, 138 S. Ct. 830, 851

(2018) (reserving determination of merits of due process arguments regarding extended

detention without bond). Therefore, they seek relief under 28 U.S.C. § 2241. Docket Item 1.

The petitioners each have paid the $5.00 filing fee.
            Case 6:20-cv-06379-CJS Document 4 Filed 09/08/20 Page 2 of 2




                                                ORDER

         IT IS HEREBY ORDERED that within 45 days of the date of this Order,

Respondents shall file and serve an answer responding to the allegations in the Petition; and

it is further

         ORDERED that within 45 days of the date of this Order, Respondents shall file and

serve, in addition to their answer, a memorandum of law addressing each of the issues

raised in the Petition and including citations to supporting authority and applicable sections

of the Immigration and Nationality Act; and it is further

         ORDERED that within 45 days of the date of this Order, instead of their answer,

Respondents may file a motion to dismiss the Petition, accompanied by appropriate exhibits

demonstrating that an answer to the Petition is unnecessary; and it is further

         ORDERED that Petitioner shall have 25 days after his receipt of the Respondents’

answer or motion to dismiss to file a written response; and it is further

         ORDERED that the Clerk of Court shall serve a copy of the Petition, together with a

copy of this Order, electronically via a Notice of Electronic Filing to the United States

Attorney's      Office,   Western   District   of     New   York   at   USANYW-Immigration-

Habeas@usdoj.gov.

         THE PETITIONER MUST FORWARD A COPY OF ALL FUTURE PAPERS AND

CORRESPONDENCE TO THE ATTORNEY APPEARING FOR THE RESPONDENTS.


         SO ORDERED.

Dated:           ____________, 2020
                 Rochester, New York


                                                    CHARLES J. SIRAGUSA
                                                    UNITED STATES DISTRICT JUDGE



                                                2
